JOSEPH, J.,
dissenting opinion.
I disagree with the majority in two respects, one of which is comparatively minor.
The minor point arises out of the statement that the issue of the causal relationship of claimant’s condition to his employment "lies outside the scope of lay persons’ knowledge and must be left to expert medical opinion, which the trier of fact must weigh and consider.” 33 Or App at 23. Implicit in the statement is that the issue is to be determined solelyhy a battle of experts. I believe that the trier of fact is entitled to consider any relevant and competent evidence on the question, whether it comes entirely from experts or, as in this instance, partly from the claimant himself. Uris v. Compensation Department, 247 Or 420, 427 P2d 753, 430 P2d 861 (1967).
The second and more substantive point requires a review of the evidence.
Claimant testified that he had been a spray painter since 1947. He said that he worked in a semi-closed area, ventilated only by two floor fans. When cars came into the paint shop, they often had heavy amounts of dust which had been produced by the body shop in sanding body filler. That dust had to be removed with an air hose. The filler often also had to be given more sanding. Then the auto was sprayed with three or four coats of primer. After priming, it was sanded again and the paint applied. Claimant testified that the dust, fumes and "overspray” were often so thick that the atmosphere in his work area was "hazy.” He said body filler plastic had been in use *26for 16 or 17 years. He usually wore one of the two protective masks he had been issued but sometimes he did not wear a mask while in his work area. He also testified that he had not worked at other trades in which he would have been exposed to other respiratory irritants, e.g., he had never worked in a mine or on a farm.
Dr. Kazmierski, claimant’s physician, testified that it was his opinion, based upon reasonable medical probability, and assuming there was dust, paint spray and paint thinner in the air where claimant worked, that claimant’s work environment was a material contributing factor to his disease, or at least to its acceleration or aggravation, because he felt that the inhalation of some irritant in the air over the course of many years was the most likely source of claimant’s lung condition. He said that talc inhalation was the most likely agent, but he did not exclude other possibilities and accepted the possibility that causation had been a combination of several agents. He diagnosed claimant’s condition as nodular pulmonary fibrosis and ruled out sarcoidosis.1 On cross-examination he said that he had long believed that inhalation of spray paints was a "leading possibility” in causing claimant’s problem. He said that talc pneumoconiosis2 develops over a long period of time, and symptoms may not appear until after many years of exposure.
Dr. Tuhy, for the employer, testified that in his opinion claimant’s x-rays could best be explained as sarcoidosis, the cause of which is unknown. He denied the possibility that the condition was job-related, but his reasons for doing that were not altogether clear. In *27part, it was because he had never had experience with or read of a spray painter developing such a condition. On cross-examination he agreed that the radiographic appearance of talcosis (i.e., talc pneumoconiosis) could be the same as sarcoidosis. He also testified that he had not considered the possibility of talcosis before the hearing and might be caused to change his opinion if it were shown that claimant had been exposed to large quantities of talc. He also said that he was aware from the medical literature that many types of paints use talc as a filler.3
The referee found Dr. Kazmierski the more credible of the medical witnesses and awarded compensation. My review of the record, accepting the claimant and the two doctors as equally credible, persuades me that the claimant proved his entitlement to compensation by a preponderance of the evidence.
There are no Oregon cases which deal directly with the issue of proof in cases such as this. Several "inhalation” cases have been reported but they dealt with other issues. Two cases are, however, instructive, although they conflict in result. In Williams v. SAIF, 22 Or App 350, 539 P2d 162 (1975), the claimant attributed his undisputed hearing loss to the noise level at the place where he had worked for several years. The court noted that the only evidence concerning the noise level was claimant’s own testimony and that the only evidence linking the hearing loss to the noise level was the testimony of a medical witness that the hearing loss was "compatible with” noise exposure. The claimant there had had a slight hearing loss before he began employment. We held that, given the absence of any evidence except his own on causation, he had failed to establish a causal relationship between the hearing loss and the employment.
*28In Volk v. Birdseye Division, 16 Or App 349, 518 P2d 672 (1974), claimant was working on an assembly line when a piece of broccoli covered with a white powder of unknown nature or some broccoli juice got into her eye. Shortly thereafter she developed uveitis.4 Although the medical experts testified that the disease was of unknown etiology, they concluded from the common-sense relationship between the broccoli incident and the eye condition which developed directly thereafter that there was a causal connection. The claimant was awarded compensation.
Obviously the claim in this case is distinguishable from the single incident in Volk, but I believe that common sense compels an award in this case too. Claimant had worked at the painting trade for many years. His testimony substantially eliminated possible sources of inhaled irritants outside that job, and it also furnished well nigh conclusive evidence that there were dust, fumes and spray paint in his work atmosphere. This is not to say that expert medical testimony was not required. There was expert testimony that the most likely cause of claimant’s condition was the inhalation of some noxious substance over a long period of time. Dr. Kazmierski mentioned spray paint as one possibility, and he was very definite that the claimant’s condition was due to the inhalation over a long period of time of one or more substances, although he could not specify what the substances were.
There seem to be only two possible reasons for denying compensation. The first could be that the employer’s medical testimony was the more convincing. Dr. Tuhy testified that he felt claimant’s condition was due to sarcoidosis and he could not attribute that condition to the job because the origin of the disease, the causative origin of the disease, is unknown. I hardly find it convincing that the claimant’s condition *29should be found to be not work-related because it is a condition for which science has not yet determined the precise cause. Dr. Tuhy testified clearly that the condition was not work-related, but the record does not show any clear basis for that opinion. I do not read the testmony as excluding possibility that sarcoidosis could be caused by the irritants to which the claimant was in fact exposed. Even if talcosis was not proved, it still does not do to say that claimant had failed to bear his burden of proof, for his case was not based solely upon proving that particular disease.
The second reason for denying compensation might be that because Dr. Kazmierski was not specific as to the particular inhaled agent or agents that caused claimant’s disease, the burden of proof was not met. I do not think the law requires that in every instance a claimant must prove that he is suffering from a specific condition caused by specific irritants. It should be sufficient in cases like this for the claimant to show, by whatever means, the conditions of exposure and by medical testimony that the condition is a probable result of the exposure, assuming that the claimant also establishes to the satisfaction of the trier of fact the absence of equally probable causes. See King v. Oregon Steel Mills, 25 Or App 685, 550 P2d 747 (1976), where the conclusion that claimant’s condition was work-related was supported by the exclusion of other possible causes and improvement in his condition after leaving the job which was alleged to have produced it. To require more would impose a burden on sick workers which is contrary to the spirit of the Occupational Disease Law.
I would hold on this de novo review that the claimant did establish by a preponderance of the evidence his entitlement to compensation. Therefore I dissent.

 Atumor resembling a sarcoma. Stedman’s Medical Dictionary (2d Lawyers’ ed 1966).


 Definition:
"a. Fibrous induration of the lungs * * * due to the inhalation of talc-laden dust occurring in workers in the grinding and preparation of talc or in those whose occupation * * * entails the use of powdered talc.” Stedman’s Medical Dictionary (2d Lawyers’ ed 1966).


 Claimant did not succeed in getting into the record evidence that the body filler used where the claimant worked, or body filler in general, contains talc.


 "Inflammation of the entire uveal tract * * *” Stedman’s Medical Dictionary (2d Lawyers’ ed 1966).